DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 5,076,236) in view of Ismailov (US 6,823,833).
Regarding claim 1, Yu discloses a liquid material discharge device comprising:
a nozzle (1) having a discharge port (22) that is opened downwards (Figure 3), a valve seat (8) having a communication bore (32) in communication with the discharge port (Column 4, lines 59-61), a liquid chamber (30) extending vertically (Figure 1) and communicating with the communication bore (Column 4, lines 52-56), a needle (24) that is moved inside the liquid chamber (30) in a reciprocating manner to open and close the communication bore (32) of the valve seat (Column 4, line 64-Column 5, line 2), and a circulation flow passage (Examiner’s Annotated Figure 1) through which the liquid material is supplied to the liquid chamber (30) (Column 4, lines 59-61), 
wherein the discharge device further comprises a rod-shaped flow passage formation member (6) provided with an outer flow passage (16) having a top opening (Examiner’s Annotated Figure 1) formed at an upper end thereof (Examiner’s Annotated Figure 1) and a bottom opening (60) formed at a lower end thereof (Figure 2), and with an inner flow passage (20) having  an outflow bottom hole (Examiner’s Annotated Figure 1) in communication with the communication bore (32) of the valve seat (8) (Column 6, lines 25-29) and a top opening (72) formed at an upper end thereof (Figure 2), the bottom opening (60) of the outer flow passage being connected to the inner flow passage (20) at the lower end of the flow passage formation member (Figure 3, Fluid enters the inner flow passage from the bottom opening at the lower end of the flow passage formation member), 
the flow passage formation member (6) is inserted into the liquid chamber (20) in a state that the bottom opening (60) of the outer flow passage (16) and the outflow hole (Examiner’s Annotated Figure 1) of the inner flow passage (20) are communicated with the communication bore(32) of the valve seat (Column 7, line 38-Column 8, line 4) (Column 6, lines 25-29), a bottom end of the flow passage formation member (6) contacting a top surface of the valve seat (8) (Figure 2), 
the circulation flow passage is constituted by: 
(i) a first flow passage (Examiner’s Annotated Figure 1) that extends in a direction different from an extending direction of the needle, and that is communicated with the top opening of the outer flow passage in the flow passage formation member (Figure 1), 
(ii) a second flow passage (17) that extends in a direction different from the extending direction of the needle (Figure 1, The end of drain 17 extends in a rightward direction), and that is communicated with the top opening (72) of the inner flow passage (20) in the flow passage formation member (Column 8, lines 14-15), 
(iii) the outer flow passage (16)  in the flow passage formation member (6), and 
(iv) the inner flow passage (20) in the flow passage formation member (6) (Figure 1), 
the first flow passage (Examiner’s Annotated Figure 1) penetrates the liquid material discharge device in the direction different from the extending direction of the needle (24) (Examiner’s Annotated Figure 1), wherein the needle (24) is inserted into the inner flow passage (20) (Figure 2).
the bottom opening (60) of the outer flow passage (16) being located adjacent to the valve seat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom opening to be located adjacent to the valve seat since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. Please note Applicant has disclosed no criticality to the claimed limitation.
Yu fails to disclose a cross-sectional area of the outer flow passage in the flow passage formation member being smaller than a cross-sectional area of entire of the first flow passage such that the outer flow passage has flow resistance which is higher than flow resistance of the first flow passage.
Yu discloses the general condition of dimensioning a supply passage relative to a chamber, in order to effectively meter fluid through the system (Column 5, lines 26-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include the cross-sectional area of the outer flow passage in the flow passage formation member being smaller than a cross-sectional area of entire of the first flow passage such that the outer flow passage has flow resistance which is higher than flow resistance of the first flow passage, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated by the disclosures of Yu to optimize the cross-sectional area of the outer flow passage in the flow passage formation member to be smaller than a cross-sectional area of entire of the first flow passage, in order to provide for effective metering of fluid in the system.

Ismailov discloses a flow passage (68) being constituted by a groove recessed in an outer peripheral surface of a member (Figure 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu with the disclosures of Ismailov, providing the outer flow passage (Yu, 16) to be constituted by a groove recessed in an outer peripheral surface of the flow passage formation member (6) (Ismailov, Figure 6), in order to improve injection characteristics of the device, as disclosed by Ismailov (Column 1, lines 18-20).

    PNG
    media_image1.png
    901
    632
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 3, Yu in view of Ismailov discloses the liquid material discharge device according to claim 1, but fails to disclose a device wherein the cross-sectional area of the outer flow passage in the flow passage formation member is not more than 1/2 of the cross-sectional area of the first flow passage.
Yu discloses the general condition of dimensioning a supply passage relative to a chamber, in order to effectively meter fluid through the system (Column 5, lines 26-37). It .

Claims 1, 3-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 6,182,908), in view of Yu and Ismailov.
Regarding claim 1, Hamilton discloses a liquid material discharge device comprising:
a nozzle (18) having a discharge port (51) that is opened downwards (Figure 2), a valve seat (50, 52) having a communication bore (53a) in communication with the discharge port (51) (Figure 2), a liquid chamber (35a) extending vertically and communicating with the communication bore (Figure 2), a needle (20) that is moved inside the liquid chamber (35a) in a reciprocating manner to open and close the communication bore of the valve seat (Column 3, lines 46-49 and Column 4, lines 49-55), and a circulation flow passage (112) through which the liquid material is supplied to the liquid chamber (Column 6, lines 44-46, The return passage communicated fluid back into the chamber)
an outflow bottom hole (Exit of 77) in communication with communication bore (53a) of the valve seat (50, 52) and a top opening (Entry of 77) formed at an upper end thereof (Figure 2), the bottom opening (108) of the outer flow passage (105) being connected to the inner flow passage (77) at the lower end of the flow passage formation member (Figure 3),
the flow passage formation member (80) is inserted into the liquid chamber (35a) (Figure 2) in a state that the bottom opening of the outer flow passage (108) and the outflow bottom hole (Exit of 77) of the inner flow passage (77) are communicated with the communication bore (53a) of the valve seat (Figure 2), the bottom opening (108) of the outer flow passage being located adjacent to the valve seat (Figure 3).
However, Hamilton fails to disclose a bottom end of the flow passage formation member contacting a top surface of the valve seat.
Yu discloses a device wherein a bottom end of a flow passage formation member (6) contacts a top surface of a valve seat (8) (Figure 2). This is accomplished by the provision of circulation apertures (71 and 72), as opposed to a communication created by fluid flowing about a corner of the formation member.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton with the disclosures of Yu, further providing the circulation structure of Yu, which includes apertures (Yu, 71 and 72), and providing a bottom end of the flow passage formation member (Hamilton, 80) to contact a top surface of the valve seat (Hamilton, 50, 52), as the configurations were known in the art at the time of invention, and it 
Hamilton in view of Yu further discloses 
the circulation flow passage (112) is constituted by:
(i) a first flow passage (112) that extends in a direction different from an extending direction of the needle (Figure 2), and that is communicated with the top opening (111) of the outer flow passage (105) (Figure 2) in the flow passage formation member (80), 
(ii) a second flow passage (75) that extends in a direction different from the extending direction of the needle (Figure 2, the second flow passage extends in a rightward direction), and that is communicated with the top opening (Entry of 77) of the inner flow passage (77) in the flow passage formation member (80)
(iii) the outer flow passage (105) in the flow passage formation member (80), and 	(iv) the inner flow passage (77) in the flow passage formation member (80),
the first flow passage (112) penetrates the liquid material discharge device in the direction different from the extending direction of the needle (Figure 2), wherein the needle (20) is inserted into the inner flow passage (77) (Figure 2).
However, Hamilton in view of Yu fails to disclose a device wherein the outer flow passage is constituted by a groove recessed in an outer peripheral surface of the flow passage formation member.
Ismailov discloses a flow passage (68) being constituted by a groove recessed in an outer peripheral surface of a member (Figure 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Hamilton with the disclosures of Ismailov, providing the outer flow passage (Hamilton, 105) to be constituted by a groove (Ismailov, 68) recessed in an outer peripheral surface of the flow 
However, Hamilton in view of Yu and Ismailov fails to disclose a device wherein a cross-sectional area of the outer flow passage in the flow passage formation member is smaller than a cross-sectional area of entire of the first flow passage such that the outer flow passage has flow resistance which is higher than flow resistance of the first flow passage.
Ismailov discloses the general condition of sizing the outer flow passage in order to effectively manage injection pressure (Column 8, lines 55-62). Ismailov further discloses sizing a first flow passage (16) in order to provide for a device suitable for use with a desired engine (Column 6, lines 55-57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton in view of Yu and Ismailov to provide a device wherein a cross-sectional area of the outer flow passage in the flow passage formation member is smaller than a cross-sectional area of entire of the first flow passage such that the outer flow passage has flow resistance which is higher than flow resistance of the first flow passage, since it has been held ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
Regarding claim 3, Hamilton in view of Yu and Ismailov disclose the liquid material discharge device according to claim 1, but fails to disclose a device wherein the cross-sectional area of the outer flow passage in the flow passage formation member is not more than 1/2 of the cross-sectional area of the first flow passage.
Ismailov discloses the general condition of sizing the outer flow passage in order to effectively manage injection pressure (Column 8, lines 55-62). Ismailov further discloses sizing a first flow passage (16) in order to provide for a device suitable for use 
Regarding claim 4, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, the inner flow passage (77) in the flow passage formation member (80) is constituted by a penetration bore penetrating through the flow passage formation member (Figure 3), and
an outer diameter of the flow passage formation member (80) is set such that an inner wall of the liquid chamber (85) cooperates with an outer lateral surface (84, 83) of the flow passage formation member (80) to form the outer flow passage (105) as a closed flow passage (Figure 3).
Regarding claim 5, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 4, wherein the outer flow passage (105) in the flow passage formation member (80) extends around the flow passage formation member once or more in a region from an inlet to an outlet of the outer flow passage (Ismailov, Figure 6).
Regarding claim 6, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 5, wherein the outer flow passage (105) in the flow passage formation member (80) is spirally formed (Ismailov, Figure 6).
Regarding claim 7, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, further comprising a needle container 
Regarding claim 8, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 7, wherein the first flow passage (75) and the second flow passage (112) are constituted by bore that extends within the liquid contact member (35) in a horizontal direction (Hamilton, Figure 3, the  first flow passage extends in a horizontally downward direction, and the second flow passage extends horizontally), and that is separated with the presence of the flow passage formation member (80), (Figure 3).
Regarding claim 16, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, wherein the flow passage formation member (80), includes a tube shaped wall member (Figure 3), the outer flow passage (105) being provided on an outer surface of the wall member (Figure 2) (Ismailov, Figure 6), and the inner flow passage (75) being provided on an inner surface of the wall member (Figures 2 and 3).
Regarding claim 17, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, wherein the outer flow passage (105) is a single flow passage (Ismailov, Figure 6) which interconnects the upper end and lower end of the flow passage formation member (Hamilton Figure 3 and Ismailov, Figure 6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Yu and Ismailov, further in view of Boger (US 4,687,137).
Regarding claim 9, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, but fails to disclose a device wherein a 
Boger discloses a device wherein a porous member (36) is disposed in a flow passage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton in view of Yu and Ismailov with the disclosures of Boger providing a porous member (Boger, 36) disposed in the outer flow passage (Hamilton, 105 as modified by Ismailov, 68), in order to maintain consistent pressure throughout the system, as disclosed by Boger (Column 2, lines 65-68).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, in view of Yu and Ismailov, further in view of Koike (JPS605251).
Regarding claims 10-15, Hamilton in view of Yu and Ismailov discloses the liquid material discharge device according to claim 1, but fails to disclose a system comprising a tank for storing the liquid material;
a heater for adjusting a temperature of the liquid material;
a pump for delivering the liquid material from the tank to the first flow passage or the second flow passage;
a circulation tubing line that interconnects the tank, the pump, the first flow passage, and the second flow passage; and
a controller,
wherein the liquid material kept at an adjusted temperature is supplied to the liquid chamber in a circulated manner
Or as to claim 11, wherein the pump delivers the liquid material to the first flow passage

Or as to claim 13, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 10
Or as to claim 14, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 11
Or as to claim 15, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 12.
Koike discloses, as to claim 10, a device comprising a tank (11) for storing the liquid material (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight);
a heater (15) for adjusting a temperature of the liquid material (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; The pressure device increases pressure; By the ideal gas law, temperature increases as pressure increases);
a pump (24) for delivering the liquid material from the tank to the first flow passage or the second flow passage (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight);
a circulation tubing (22) line that interconnects the tank, the pump, the first flow passage, and the second flow passage; and a controller (41),
wherein the liquid material kept at an adjusted temperature is supplied to the liquid chamber in a circulated manner (Page 6, last paragraph-page 7, first paragraph)

And as to claim 12, wherein the pump delivers the liquid material to the second flow passage (Page 3, line 24 and 36, The fluid flows to the second flow passage from the first flow passage, after being delivered from the pump)
And as to claim 13, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 10 (Page 5, line 23-Page 6, line 1)
And as to claim 14, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 11 (Page 5, line 23-Page 6, line 1)
And as to claim 15, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 12 (Page 5, line 23-Page 6, line 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton in view of Yu and Ismailov with the disclosures of Koike, further providing 
a tank (Koike,11) for storing the liquid material (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight);
a heater (Koike, 15) for adjusting a temperature of the liquid material (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; The pressure device increases pressure; By the ideal gas law, temperature increases as pressure increases);
a pump (Koike, 24) for delivering the liquid material from the tank to the first flow passage (Hamilton, 75) or the second flow passage (Hamilton, 113) (The recitation is 
a circulation tubing line (Koike,22) that interconnects the tank, the pump, the first flow passage, and the second flow passage; and a controller (Koike,41),
wherein the liquid material kept at an adjusted temperature is supplied to the liquid chamber in a circulated manner (Koike, Page 6, last paragraph-page 7, first paragraph)
And as to claim 11, wherein the pump delivers (Koike,24) the liquid material to the first flow passage (Koike, Page 3, line 24)
And as to claim 12, wherein the pump delivers the liquid material to the second flow passage (Koike, Page 3, line 24 and 36, The fluid flows to the second flow passage from the first flow passage, after being delivered from the pump)
And as to claim 13, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 10 (Koike, Page 5, line 23-Page 6, line 1)
And as to claim 14, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 11 (Koike, Page 5, line 23-Page 6, line 1)
And as to claim 15, a liquid material discharge method of discharging a liquid material, which is kept at an adjusted temperature, from a discharge port with the liquid material discharge device according to claim 12 (Koike, Page 5, line 23-Page 6, line 1), in order to provide for a system that effectively balances pressure in the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on interpretation of the reference applied in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752     
/ALEX M VALVIS/Primary Examiner, Art Unit 3752